DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret (DE 10 2009 030 896).  Ackeret discloses a bracket body having a first side (fig. 8: 5a) and a second side (fig. 8: 5b), the bracket body defining at least two headrest post engaging portions (fig. 8: faces 5i) and an internal gap separating the first side and the second side (area between faces 5i on each side); and a tensioning element (fig. 8: 5d, 5e) engaging the first side and the second side, wherein the tensioning element is configured to displace the first side toward the second side to create tension between the bracket body and headrests posts (fig. 8: 8a, 8b) disposed within headrest post engaging portions.
As concerns claim 3, Ackeret discloses wherein the tensioning element comprises a screw (fig. 8: 5e) configured to pass through the first side and threadedly engage the second side. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret in view of Iossifidis (US 2020/0079261).  Ackeret discloses a headrest comprising at least two posts (fig. 8a, 8b) configured to engage a seat frame; and a headrest adjusting bracket (fig. 8, 5a, 5b) disposed on an internal surface of the seat frame, comprising: a bracket body having a first side (fig. 8: 5a) and a second side (fig. 8: 5b), the bracket body defining at least two headrest post engaging portions (fig. 8: faces 5i on each side) and an internal gap separating the first side and the second side; and a tensioning element (fig. 8: 5d, 5e) engaging the first side and the second side, wherein the tensioning element is configured to displace the first side toward the second side to create tension between the bracket body and the headrests posts when disposed within headrest post engaging portions
Ackeret does not expressly teach wherein the seat is an aircraft seat.  However, Iossifidis teaches an aircraft seat having a headrest with headrest posts.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the bracket of Ackeret on an aircraft headrest/seat in order to provide the same adjustment/holding structure to an aircraft seat.
As concerns claim 11, Ackeret, as modified, wherein the tensioning element comprises a screw (fig. 8: 5e) configured to pass through the first side and threadedly engage the second side.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret in view of JP 2004-16710.  Ackeret does not expressly teach wherein the bracket body is composed of Nylon 66.  However, JP 2004-16710 teaches a bracket body (fig. 2: 21) formed from Nylon 66 (paragraph 0010).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to construct the bracket body from Nylon 66 in order to provide the desired strength and weight to the apparatus. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret, as modified, in view of JP 2004-16710.  Ackeret, as modified, does not expressly teach wherein the bracket body is composed of Nylon 66.  However, JP 2004-16710 teaches a bracket body (fig. 2: 21) formed from Nylon 66 (paragraph 0010).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to construct the bracket body from Nylon 66 in order to provide the desired strength and weight to the apparatus.
	 
Allowable Subject Matter
Claims 2, 4-6, 9, 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Ackeret does not teach wherein the bracket body comprises at least two protrusions on an interior surface of the internal gap proximal to the headrest post engaging portion, wherein the second side defines two or more seat connection portions, or wherein the second side has a greater cross-sectional thickness than the first side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636